Mr. Justice McBride delivered the opinion of the court. 6. Limitation of actions, § 72* — what does not constitute statement of new cause of action against railroad company for negligent injuries. The effect of the amendment, three years after the happening of the injury to an employee of a car line company by a car of a railroad company while walking along defendant’s track, of a declaration for negligence charging that “Armour & Company” owned and operated the ice house at which plaintiff was working and that he was an employee of such company, that the right to use the path was given to employees of Armour & Company and that his right arm was amputated, so as to state that the ice house was owned by the “Armour Car Lines,” that plaintiff was an employee of such latter company, that the right to use the path was given to the employees of such latter company, and that plaintiff’s left arm and the finger of his right arm were amputated, was simply to avoid a variance and it did not constitute the statement of a new cause of action, it being unquestioned that plaintiff was on defendant’s premises by invitation, so as render the questions of the ownership of the ice house and of the name of the employer immaterial.